NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

. ARACOMA COAL COMPANY, BANDMILL COAL
CORPORATION, SPARTAN MINING COMPANY,
STIRRAT COAL COMPANY, BLACK STALLION

COAL COMPANY, LLC, COYOTE COAL COMPANY,
LLC, DODGE HILL MINING COMPANY, LLC,

HIGHLAND MINING COMPANY, LLC, KANAWHA
EAGLE COAL, LLC, PANTHER, LLC,‘JUPITER
HOLDINGS, LLC, REMINGTON, LLC, W_ILDCAT,
LLC, CONSOL ENERGY, INC., CONSOLIDATION
COAL COMPANY, CONSOL OF PENNSYLVANIA
COAL COMPANY, CONSOL OF KENTUCKY INC.,
EIGHTY FOUR MINING COMPANY, HELVETIA

COAL COMPANY, ISLAND CREEK COAL
COMPANY, KENT COAL MINING COMPANY,
LAUREL RUN MINING COMPANY, NINEVAH

COAL COMPANY, EAGLE ENERGY, INC., ELK RUN
COAL COMPANY, INC., GOALS COAL COMPANY,
GREEN VALLEY COAL COMPANY,
INDEPENDENCE COAL COMPANY, INC., KNOX

CREEK COAL CORPORATION, MARKFORK COAL

COMPANY, INC., MARTIN COUNTY COAL

CORPORATION, PEERLESS EAGLE COAL
COMPANY, PERFORMANCE COAL COMPANY,
RAVVL SALES & PROCESSING, CO., SIDNEY COAL
COMPANY, INC., STONE MINING COMPANY,
APOGEE COAL, COVENANT COAL CORP.,

JIM WALTER RESOURCES, INC., ALEX ENERGY,

INC., DELBARTON MINING COMPANY, COLONY

ARACOMA COAL COMPANY V. US 2

BAY COAL COMPANY, LOGAN FORK COAL
COMPANY, PINE RIDGE COAL COMPANY,
RIVERS EDGE MINING, INC., ANDALEX
RESOURCES, INC., ARCH WESTERN RESOURCES,
LLC, CANYON FUEL COMPANY, LLC, CATENARY
COAL COMPANY N/K/A CATENARY COAL
COMPANY, LLC, CLINTWOOD ELKHORN MINING
COMPANY, COAL-MAC, INC., COASTAL COAL
COMPANY, LLC N/K/A ENTERPRISE MINING
COMPANY, LLC, COASTAL COAL-WEST'VIRGINIA,
LLC N/K/A BROOKS RUN MINING COMPANY, LLC,
DAL-TEX COAL CORPORATION, EASTERN
ASSOCIATED COAL CORPORATION N/K/A
EASTERN ASSOCIATED COAL, LLC, EVERGREEN
MINING COMPANY, GATLIFF COAL COMPANY,
GENWAL RESOURCES, INC., GLAMORGAN COAL
COMPANY, LLC, HOBET MINING, IN(_I., N/K/A
HOBET MINING, LLC, KEYSTONE COAL MINING
CORPORATION, KINGSTON RESOURCES, INC.,
MCELROY COAL COMPANY, MINGO LOGAN
COAL CO., MOUNTAINEER COAL DEVELOPMENT
COMPANY, NICHOLAS-CLAY COMPANY, LLC,
N/K/A AMVEST VVEST V`IRGINIA COAL, LLC,
NICHOLAS-CLAY LAND & MINERAL, INC., OLD
BEN COAL COMPANY, PACIFIC COAST COAL
COMPANY, PAYNTER BRANCH MINING, INC.,
PERRY COUNTY COAL CORPORATION, PIONEER
FUEL CORPORATION, PLATEAU,MINING

y CORPORATION, PREMIER ELKHORN COAL
COMPANY, QUARTO MINING COMPANY, RAG
 CUMBERLAND RESOURCES, L.P. N/K/A
CUMBERLAND COAL RESOURCES, L.P., RAG
EMERALD RESOURCES, L.P., N/K/A EMERALD
COAL RESOURCES, L.P., RIVERSIDE ENERGY,
INC. N/K/A AMCI HOLDINGS, INC., SHIPYARD
RIVER COAL TERMINAL COMPANY, TERRY
EAGLE L.P., UNITED STATES STEEL MINING

3 ARACOMA COAL COMPANY V. US

COMPANY LLC, USIBELLI COAL MINE, INC.,
VIRGINIA CREWS COAL COMPANY, AND WEST
RIDGE RESOURCES, INC.,
Plaintiffs-Appellants,

AND

POWDER RIVER COAL COMPANY, PEABODY
HOLDING COMPANY, INC., MID-VOL LEASING,
INC., AND TWENTYMILE COAL COMPANY,
Plaintiffs-Appellants,

V

UNITED STATES,
Defendant-Appellee.

2012-5090, -5091, -5092, -5093, -5094, -75095

Appeals from the United States Court of Federal
Claims in consolidated case nos. 09-CV-734, 09-CV-770,
05-CV-1284, 07-CV-266, 05-CV-929 and 05-QV-1211,
Senior Judge Bohdan A. Futey.

ON MOTION

ORDER

Andalex Resources, Inc. et al. move without opposition
to revise the caption in these appeals. The appellants
move for an extension of time, until September 28, 2012, to
file their opening brief.

Upon consideration thereof,

ARACOMA COAL COMPANY V. US 4

IT ls ORDERED THAT:

The motions are granted The revised official caption
is reflected above.

FoR THE CQURT
 1 7 2012 /s/ Jan Horbaly
Date J an Horbaly
Clerk
cc: Steven Harlan Becker, Esq.
Lindsay Minnis, Esq. D
Tara K. Hogan, Esq. ga

_AUG 1 72012
JAN HORBA|.Y
CLERK

s23